TOGUT, SEGAL & SEGAL LLP
Attorneys for the Chapter 7 Trustee
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Neil Berger
Minta J. Nester
Luke P. Thara

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
In re:                                                         :   Chapter 7 Case
                                                               :   No. 17-13228 [MKV]
CHOWAIKI & CO. FINE ART LTD.,                                  :
                                                               :
                                   Debtor.                     :
                                                               :
-------------------------------------------------------------- X

                 STIPULATION BY AND BETWEEN CHAPTER 7 TRUSTEE
                  AND KS ENTERPRISE LLC RESOLVING CLAIM NO. 43
                         CONCERNING PICASSO’S LE CLOWN

                 This stipulation (“Stipulation”) is entered into by and between Albert Togut, not

individually but solely in his capacity as Chapter 7 trustee (“Trustee”) of Chowaiki & Co. Fine

Art Ltd. (“Debtor”), and KS Enterprise LLC (“KS”, together with the Trustee, the “Parties”):

                                                  RECITALS

The Chapter 7 Case

                 WHEREAS, on November 13, 2017 (“Petition Date”), the Debtor filed a

voluntary petition for relief under Chapter 7 of the Bankruptcy Code (“Petition”) in the United

States Bankruptcy Court for the Southern District of New York (“Bankruptcy Court”); and

                 WHEREAS, on November 14, 2017, Albert Togut was appointed Chapter 7

interim trustee of the Debtor; he duly qualified and is acting as Trustee of the Debtor and its

estate (“Estate”); and
               WHEREAS, on February 14, 2018, the Bankruptcy Court entered the Order (I)

Establishing a Special Bar Date for Art Claims and (II) Approving Form and Manner of Notice

Thereof [Dkt. No. 57], which established April 16, 2018 as the deadline to file art claims in this

case (each, an “Art Claim”); and

The Art Claims Regarding Picasso’s Le Clown

               WHEREAS, on April 13, 2018, KS Enterprise LLC (“KS”) filed Art Claim No.

43 (“Claim No. 43” or the “KS Claim”) asserting an ownership interest in Pablo Picasso’s, Le

Clown (“Le Clown”); and

               WHEREAS, on April 16, 2018, Piedmont filed Art Claim No. 62 (“Claim No.

62”) and Art Claim No. 63 (“Claim No. 63”, together with Claim No. 62, the “Piedmont

Claims”) asserting, in part, an Art Claim concerning Le Clown and, in the alternative, a secured

claim regarding Le Clown; and

               WHEREAS, on March 6, 2018, Andrew and Kirsten Neuman (the “Neumans”)

filed Art Claim No. 15 (“Claim No. 15”) asserting an ownership interest in Le Clown; and

               WHEREAS, no party other than KS, Piedmont and the Neumans have asserted

an Art Claim concerning Le Clown in the above-captioned case; and

The District Court Action

               WHEREAS, Ezra Chowaiki, the Debtor’s principal, is the defendant in a criminal

action commenced by the United States of America (“United States” or “Government”) in the

United States District Court for the Southern District of New York (“District Court”) entitled

USA v. Chowaiki, Case No. 18-cr-00323 (“District Court Action”), in which the District Court

entered an Amended Consent Preliminary Order of Forfeiture as to Specific Property/Money




                                                 2
Judgment, under which Le Clown could have been forfeited to the United States subject to claims

filed pursuant to 21 U.S.C. § 853 (the “Forfeiture Order”) [District Court Dkt. No. 19]; and

               WHEREAS, in response to the Forfeiture Order, the Trustee filed a Petition

(“Trustee Petition”) in the District Court Action, as amended [District Court Dkt. Nos. 58, 59,

60], to protect the Estate’s interest in various works of art including Le Clown; and

               WHEREAS, in response to the Forfeiture Order, on July 3, 2018, the Neumans

filed a verified petition with supporting documentation in the District Court Action (the

“Neumans Petition”) [District Court Dkt. No. 31] and asserted an exclusive ownership interest in

Le Clown; and

               WHEREAS, in response to the Forfeiture Order, on July 6, 2018, KS filed a

verified petition with supporting documentation in the District Court Action (the “KS Petition”)

[District Court Dkt. No. 47] and asserted an ownership interest in Le Clown; and

               WHEREAS, in response to the Forfeiture Order, on July 10, 2018, Piedmont

filed a verified petition with supporting documentation in the District Court Action (the

“Piedmont Petition”) [District Court Dkt. No. 57] and asserted an ownership interest in Le

Clown; and

               WHEREAS, the Trustee, the Neumans, KS, and Piedmont were the only parties

who filed petitions in the District Court Action to assert an interest in Le Clown; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(2) the

deadline to file a petition with the District Court asserting a legal interest in Le Clown has

expired (“Claim Deadline”); and

The District Court Order




                                                  3
               WHEREAS, on or about January 3, 2019, the United States filed a motion with

the Court requesting that the Court dismiss the Trustee Petition, the KS Petition, and the

Piedmont Petition (the “Government Dismissal Motion”) [District Court Dkt. Nos. 86-87]; and

               WHEREAS, on or about April 2, 2019, the Court issued an Opinion and Order

for the Government Dismissal Motion that: dismissed (1) the KS Petition and (2) the Trustee

Petition, while preserving the Trustee’s contractual claim for money damages against the

Neumans for 15% of any future sale price of Le Clown (the “Trustee Contract Rights”); and

denied (3) the motion to dismiss the Piedmont Petition (the “Dismissal Order”) [District Court

Dkt. No. 119]; and

The Trustee and Neumans Settlement

               WHEREAS, prior to the entry of the District Court Order, the Neumans and the

Trustee had settled their competing claims concerning Le Clown on or about February 2, 2019,

including regarding the Trustee Contract Rights (the “Trustee/Neuman Settlement”); and

               WHEREAS, on May 8, 2019, the Bankruptcy Court entered an order approving

the Trustee/Neuman Settlement, pursuant to Bankruptcy Rule 9019, pursuant to which the

Trustee agreed to waive any claim to (1) possess Le Clown in favor of the Neumans, and (2) the

Trustee Contract Rights, in exchange for, among other consideration, a payment of $10,000 from

the Neumans; and

Piedmont and the Neumans Settlement Stipulation

               WHEREAS, in light of the District Court Order, Piedmont and the Neumans

entered into a settlement stipulation settling their remaining competing claims to Le Clown on

May 17, 2019, which was “So Ordered” by the District Court (the “Piedmont/Neuman

Settlement”) [District Court Dkt. No. 121]; and




                                                  4
               WHEREAS, in the Piedmont/Neuman Settlement, Piedmont agreed that “the

Neumans would have right, title and interest in” Le Clown, [id., at 4], and Piedmont further

agreed to withdraw the Piedmont Petition, [id., at 5]; and

               NOW, THEREFORE, without any admission of liability or the adjudication of

any issue of fact or law, subject to approval of this Stipulation by the Bankruptcy Court, and

upon the consent and agreement between the Parties, it is hereby stipulated and agreed to by the

Parties:

               1.      Incorporation. The recitals set forth above are incorporated herein by

reference.

               2.      Bankruptcy Court Approval. This Stipulation shall become effective

upon the date that an order of the Bankruptcy Court approving the terms herein becomes final

(the “Effective Date”).

               3.      The KS Claim Concerning Le Clown. To the extent that the KS Claim

relates to Le Clown, it shall be treated and allowed as a single general unsecured claim for the

actual loses attributable to the transactions with the Debtor concerning Le Clown in the amount

of $100,000 (the “Le Clown GUC”).

               4.      The Piedmont Art Claim. Nothing contained herein is intended to, or

shall, prejudice the Piedmont Claims concerning Le Clown filed as Claim Nos. 62 and 63.

               5.      Contingency If Stipulation Denied. If the Bankruptcy Court does not

approve this Stipulation, it shall be null and void and inadmissible for any and all purposes in

relation to any litigation commenced in the Bankruptcy Court or otherwise.




                                                 5
                6.       Entire Agreement. This Stipulation constitutes the entire agreement and

understanding of the Parties regarding the Stipulation and the subject matter thereof, and can

only be modified by a writing signed by the Parties and approved by the Bankruptcy Court.

                7.       Successors And Assigns. This Stipulation shall be binding upon the

Parties hereto and their respective successors and/or assigns.

                8.       No Admission Of Liability. The Parties hereto understand and agree that

neither the making of this Stipulation nor anything contained herein shall be construed or

considered in any way to be an admission of guilt, wrongdoing, liability, or noncompliance with

federal, state or local law, statute, order or regulation, tortious act, breach of contract, violation

of common law, or any other wrongdoing whatsoever.

                9.       Rule 408 Communication. No statement made or action taken in

connection with the negotiation of this Stipulation shall be offered or received in evidence or in

any way referred to in any legal action among or between the Parties, other than as may be

necessary to obtain approval of and enforce this Stipulation or any dispute hereunder.

                10.      Construction. This Stipulation shall be construed without regard to any

presumption or other rule requiring construction against the party causing the document to be

drafted. Each Party warrants that it has been represented and advised by counsel or has had a

full opportunity to be represented and advised by counsel with respect to this Stipulation and all

matters covered by it.

                11.      Facsimile Signature. This Stipulation may be executed in multiple

counterparts, each of which shall be deemed an original and evidence of this Stipulation may be

exchanged by fax or by electronic transmission of a scanned copy of the signature pages or by




                                                   6
exchange of originally signed documents, each of which shall be as fully binding on the Parties

as a signed original.

               12.      Authority. Each person who executes this Stipulation represents that he

or she is duly authorized to execute this Stipulation. The Trustee represents that he is authorized

to enter into this Stipulation, subject only to Bankruptcy Court approval, and that he and the

Debtor will be bound thereby, subject to the Bankruptcy Court’s approval.

               13.      Enforcement Of Stipulation. If this Stipulation is challenged by any

third-party after the Effective Date, each of the Parties to this Stipulation will take such actions

that are reasonably requested by the other Party to assure that the rights and obligations

established by this Stipulation are upheld and enforced.

               14.      Jurisdiction. The Parties agree that: (a) the Bankruptcy Court shall

retain exclusive jurisdiction to interpret, implement and enforce the provisions of this Stipulation

pursuant to the laws of the State of New York and the United States Bankruptcy Code, and (b)

the District Court shall have and retain exclusive jurisdiction to interpret, implement, and enforce

the provisions of any order or stipulation entered in the District Court Action.

                                [Concluded on the following page]




                                                  7
ACKNOWLEDGED AND AGREED TO BY:

Dated:    July 3, 2019                        Dated:   July 3, 2019
          New York, New York                           New York, New York

KS Enterprise LLC,                            ALBERT TOGUT,
By its attorney,                                  Not Individually But Solely in His
By:                                               Capacity as Chapter 7 Trustee,
                                              By his attorneys,
                                              TOGUT, SEGAL & SEGAL LLP
/s/ Dustin Stein                              By:
Dustin Stein, Esq.
108 E. 38th St., 18B                          /s/ Neil Berger
New York, New York 10016                      Neil Berger
(732) 986-6171                                Minta J. Nester
                                              Luke P. Thara
                                              One Penn Plaza, Suite 3335
                                              New York, New York 10119
                                              (212) 594-5000


         WHEREAS, on July 3, 2019, the Chapter 7 Trustee, by notice of presentment, submitted

the foregoing stipulation resolving a claim [Claim No. 43] against the estate (the “Claims

Resolution Stipulation”) to be approved and so ordered by the Court [ECF No. 175], and the

notice of presentment appearing to have been properly served [ECF No. 181]; and

         WHEREAS, the time to object to the foregoing Claims Resolution Stipulation expired

on July 22, 2019, at 11:00 a.m., and no objections having been filed, and for good cause

appearing, the foregoing Claims Resolution Stipulation is hereby


APPROVED AND SO ORDERED

Dated: New York, New York
       August 8, 2019
                                               s/ Mary Kay Vyskocil
                                             HONORABLE MARY KAY VYSKOCIL
                                             UNITED STATES BANKRUPTCY JUDGE




                                                8
